ORDER
The Court having considered and granted the petition for a writ of certiorari in the above captioned case, it is this 14th day of May, 1991
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, reversed, and the case remanded to the Court of Special Appeals with directions to reverse the judgment of the Circuit Court for Baltimore City and remand the case to the Circuit Court for Baltimore City for further proceedings consistent with this Court’s opinion in Forbes v. Harleysville Mutual Insurance Co., 322 Md. 689, 589 A.2d 944 (1991). Costs in this Court and in the Court of Special Appeals to be paid by the Respondent.